Per Curiam.
The Commission’s findings of fact are supported by competent evidence. These findings sustain the conclusion of law, which is sufficient basis for the award.
In a proceeding under the Tort Claims Act (G.S., Ch. 143, Art. 31), if there is competent evidence to support the findings of fact by the Industrial Commission, such findings are conclusive, and on appeal are not subject to review by the Superior Court or this Court. This is true even though there is evidence that would support contrary findings. Mica Co. v. Board of Education, 246 N.C. 714, 100 S.E. 2d 72.
The judgment below is.
Affirmed.
WlNBORNE, C.J., not sitting.